DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 August 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:
In Claim 8, line 7 “and end” should likely read “an end”.
In Claim 8, line 16 “junction on the transportation skid” should likely read “junctions on the transportation skid”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 15-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al (US 10,982,523).
Regarding Claim 1, Hill et al disclose a modular fracturing manifold (Figures 15 and 16). The manifold comprising: 
a trailer chassis (Col 17, line 58; 130 as seen in Figure 2); 
a first plurality of junctions mounted on the trailer chassis (120a-120f) and fluidly connected via conduit (30 generally), individual junctions of the first plurality of junctions configured to receive fracturing fluid from a fracturing pump via a high-pressure flow line (to 160; Col 18, lines 54-59) and the first plurality of junctions terminating at a first terminal junction (here; 120f); and 
a fracturing head (115) fluidly connected to the first plurality of junctions (Figure 2), wherein the modular fracturing manifold is configurable between: 
a first configuration in which the fracturing head is mounted at a location proximate an end of the trailer chassis and the fracturing head is coupled to the first terminal junction (Figure 2); and 
a second configuration in which an additional junction is mounted on the trailer chassis at the location (Figures 15-16), the additional junction is coupled to the first terminal junction, a second plurality of junctions is fluidly connected to the additional junction (210 in Figures 15-16), and the fracturing head is coupled to a second terminal junction of the second plurality of junctions (115).  
Regarding Claim 6, Hill et al disclose where the second plurality of junctions (210) is mounted on a transport skid (230; Col 28, line 21) and the fracturing head is mounted on the transportation skid in the second configuration (via 114).  
Regarding Claim 7, Hill et al disclose where the modular fracturing manifold excludes additional fracturing heads in the second configuration (115; Figure 2, 15 and 16).  
Regarding Claim 15, Hill et al disclose a fracturing manifold system (Figures 15-16).  The system comprising: 
a first plurality of junctions (120-120f) mounted on a support structure (130) and fluidly connected via conduit (30 generally), individual ones of the first plurality of junctions configured to receive fracturing fluid from at least one fracturing pump (Col 18, lines 54-59) and the first plurality of junctions including a first terminal junction (120f); and 
a fracturing head (115) fluidly connected to the first plurality of junctions (Figure 2), wherein the fracturing manifold system is configurable between at least: 
a first configuration in which the fracturing head is mounted at a location proximate an end of the support structure (Figure 2) and the conduit provides direct fluid communication between the fracturing head and the first terminal junction (Figure 2); and 
a second configuration (Figures 15-16) in which an additional junction is mounted on the support structure at the location (to 120f), the additional junction is fluidly connected to the first terminal junction, a second plurality of junctions is fluidly connected to the additional junction (the rest of the junctions as seen in Figures 15 and 16), and the fracturing head (115) is fluidly connected to one of the second plurality of junctions (Figures 15-16).  
Regarding Claim 16, Hill et al disclose where individual junctions of the first plurality of junctions and the second plurality of junctions are mounted on a first mounting structure (143 in Figures 7 and 8) configured to support the individual junctions.  
Regarding Claim 18, Hill et al disclose where the support structure is a first support structure (trailer chassis; Col 17, line 58) and the second plurality of junctions are mounted on a second support structure (skid; Col 28, line 21) that is distinct from the first support structure (Figures 15-16).  
Regarding Claim 19, Hill et al disclose where the first support structure includes a trailer chassis (trailer chassis; Col 17, line 58) and the second support structure includes a transport skid (skid; Col 28, line 21).  
Regarding Claim 20, Hill et al disclose where the fracturing manifold system excludes additional fracturing heads in the second configuration (115; Figures 2, 15 and 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al (US 10,982,523) in view of Cook (US 2018/0283102).
Regarding Claim 17, Hill et al disclose all essential elements of the current invention as discussed above except a second mounting structure configured to support the fracturing head.  
Cook teaches a modular fracturing manifold (Figure 2A) with a fracturing head (202 in Figure 2A and 800 in Figures 8A and 8B) with a second mounting structure (the frame as shown in Figures 8A and 8B) configured to support the fracturing head (Figures 8A and 8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hill et al to incorporate the teachings of Cook to provide for a second mounting structure configured to support the fracturing head.  Doing so would be combining prior art elements according to known methods (the mounting structure of Cook with the valve head of Hill et al) to yield predictable results (to protect and secure the fracturing head on the worksite).
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 is indicated as allowed for claiming, along with the entirety of the claim limitations, “a second mounting structure configured to support the fracturing head, wherein the second mounting structure is attached to and supported by the first wing plate or second wing plate located on the trailer chassis”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 8 is indicated as allowed for claiming, along with the entirety of the claim limitations, “decoupling a fracturing head from a first terminal junction of a first plurality of junctions, the fracturing head and the first plurality of junctions being mounted on a trailer chassis; … coupling an additional junction to the first terminal junction at the location … aligning the first plurality of junctions with a second plurality of junctions disposed on a transportation skid; coupling the second plurality of junctions to the additional junction”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kajaria et al (US 2012/0181013); Coli et al (US 2014/0096974); Arizpe et al (US 2015/0000766); Witkowski et al (US 10,526,862).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753

/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753